In an action to recover damages resulting through the alleged negligence of the defendant, caused by an alleged unruly, unmanageable and vicious horse, order denying motion for examination of the defendant and the driver of its horse and wagon reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the examination to proceed on five days’ notice at a time and place to be stated in the order. In our opinion, the appellants were entitled to examine the defendant through its officers and its driver of the horse and wagon in question in order to obtain testimony in support of their complaint. (See Enequist v. Brooklyn City R. R. Co., 216 App. Div. 730; La Bonte v. Long Island R. R. Co., 242 id. 844.) Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur. Settle order on notice.